NUMBER 13-08-00217-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JORGE LUIS MURILLO,                                                                           Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                          Appellee.


                        On appeal from the 138th District Court
                             of Cameron County, Texas.


                               MEMORANDUM OPINION

                        Before Justices Yañez, Garza, and Vela
                        Memorandum Opinion by Justice Garza

        On October 24, 2007, appellant, Jorge Luis Murillo, was indicted by a Cameron

County grand jury for possession of less than 2,000 pounds, but more than fifty pounds,

of marihuana, a second-degree felony.1                 See TEX . HEALTH & SAFETY CODE ANN . §



        1
            The punishm ent range for a second-degree felony is “not m ore than 20 years or less than 2 years.”
T EX . P EN AL C OD E A N N . § 12.33(a) (Vernon 2003).
481.121(a), (b)(5) (Vernon 2003). On February 19, 2008, Murillo entered into a “cold plea”

with the State whereby Murillo agreed to plead guilty to the offense without a sentencing

recommendation from the State.          The trial court accepted Murillo’s guilty plea and

sentenced him to two years’ imprisonment in the Texas Department of Criminal Justice-

Institutional Division with no fine. On March 28, 2008, the trial court noted that this was not

a plea bargain case and certified Murillo’s right to appeal. This appeal ensued.

                         I. COMPLIANCE WITH ANDERS V . CALIFORNIA

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Murillo’s appellate

counsel has filed a brief stating that, based on his review of the record, “[t]his is a frivolous

appeal and no issues are presented for the Court’s review.” Counsel’s brief meets the

requirements of Anders, as it presents a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. See Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),

counsel has carefully discussed why, under controlling authority, there are no errors in the

trial court's judgment. Counsel has informed this Court that he has: (1) examined the

record and found no arguable grounds to advance on appeal, (2) served a copy of the brief

on appellant, and (3) informed appellant of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3. More than thirty

days have passed, and appellant has not filed a pro se brief.

                                   II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
2
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, Murillo’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744. We grant his motion

to withdraw. We further order counsel to notify appellant of the disposition of this appeal

and the availability of discretionary review. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.

Crim. App. 1997) (per curiam).




                                                DORI CONTRERAS GARZA,
                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 6th day of November, 2008.




                                            3